DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to Applicant’s response filed on November 15, 2022.
Claims 1-12 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis (US 2008/0262928 A1)(“Michaelis”) in view of James et al. (US 2014/0149197 A1)(“James”) and further in view of Basmajian et al. (US 2013/0110607 A1)(“Basmajian”).

As to Claims 1, 5, and 9, Michaelis recites a computer-implemented method comprising:/one or more non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors of a coupon clearinghouse server, cause the one or more processors to perform functions including:/a computer system comprising a coupon clearinghouse server programmed to execute a coupon clearinghouse application, the coupon clearinghouse application comprising one or more non-transitory computer-readable media storing one or more sequences of instructions which, when executed by one or more processors of the coupon clearinghouse server, cause the one or more processors to perform functions including: 
receiving, by a coupon clearinghouse server (E-Coupon Manager 212), a first merchant code (E-Coupon ID) associated with a digital coupon offer (message 314 , “The generic E-Coupon information may be a URL or Internet IP address that the mobile device 210 can access via the Internet to obtain personalized E-Coupons” [0080])(“the coupon redemption terminal 1304 (CRT) transmits the E-Coupon ID to the E-Coupon Manager 212;” [0118]), wherein the digital coupon offer is an incomplete coupon offer which contains a subset of the information of a complete coupon offer (“A generic E-Coupon identifier may be sent to a mobile device to retrieve consumer and device specific data. Using this data the E-Coupon can be personalized and distributed to the consumer.” [0005], wherein the generic e-coupon is the incomplete coupon and the personalized coupon is the complete coupon offer); 
setting a validity period (“coupon’s validity period (i.e. earliest time of use and expiration date)” [0094]) associated with the digital coupon offer for a predetermined amount of time (i.e. earliest time of use and expiration date)” [0094]), wherein the digital coupon offer remains valid in the validity period and expires after the validity period is over (“coupon’s validity period (i.e. earliest time of use and expiration date)” [0094]);
in response to receiving the first merchant code associated with the digital coupon offer, determining, by the coupon clearinghouse server, that the first merchant code matches a second merchant code (“uses the ID to search its coupon database, step 1518,” [0118], “the E-Coupon ID corresponds to an issued coupon that has not been redeemed (i.e., test 1520=‘Yes’)” [0119]), where the second merchant code was previously stored by the coupon clearinghouse server and is associated with the digital coupon offer (looking in database for match implies it was previously stored, [0118], see also [0086]); and 
in response to determining a match between the first merchant code and the second merchant code and the digital coupon offer remains valid (“E-Coupon Manager 212 determines the E-coupon's validity status” [0118], “If the E-Coupon ID corresponds to an issued coupon that has not been redeemed (i.e., test  520="Yes") the E-Coupon Manager 212 transmits corresponding E-Coupon data to the coupon redemption terminal 1304 for processing” [0119]), the coupon clearinghouse server transmitting approval instructions for redeeming the digital coupon offer (“E-Coupon Manager 212 transmits corresponding E-Coupon data to the coupon redemption terminal 1304 for processing” [0119], [0120]).
Michaelis does not directly disclose 
that the receiving of the E-Coupon ID is accompanied with additional information,
that the setting of the validity period is in response to the user selecting the digital coupon offer, and
the second merchant code includes a QR code.
James teaches 
receiving coupon ID with information (“requests verification of the coupon or voucher based on a code unique to the coupon or voucher for which verification is requested, and which is downloaded or included with the coupon or voucher when the coupon or voucher is purchased. The communication may refer to a GPS location of the portable device if the coupon or voucher is only valid at particular locations,” [0054]), and 
setting of the validity period is in response to the user selecting the digital coupon offer (“the dynamic display is only presented during a period of time that begins with pressing of a "redeem" button by the user…” [0052], “Display of the dynamic visual indicator continues, as indicated by step 160, until completion of the time period for redemption, as indicated by step 170, at which time the dynamic display is either converted to a static display or caused to disappear as described above (step 180). The coupon or voucher is then deactivated or deleted from the portable device (step 190) and the coupon or voucher issuer optionally notified, thus ending the method illustrated in FIG. 2A. Once deactivate or deleted, the coupon or voucher can no longer be used” [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michaelis by the features of James, and in particular to include in addition to the E-Coupon ID sent to the coupon clearinghouse server of Michaelis, the information, as taught by James, and to include in the setting a validity period of Michaelis, that the setting of the validity period is in response to the user selecting the digital coupon offer, as taught by James.
A person having ordinary skill in the art would have been motivated to combine these features because it would eliminate the need to perform a manual code-checking process for the coupon (James, [0009]).

Basmajian teaches a second merchant code (code in database) includes a QR code (“Coupon matching module 230 may comprise of one or more matching algorithms that allow for matching the captured machine-readable code, such as the QR code, with predefined codes in code database 201. In the preferred embodiment, coupon matching module 230 queries codes database 201 for a match with one or more unique QR codes… predefined by a merchant or seller” [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Michaelis/James combination by the features of Basmajian, and in particular to, include in the second merchant code of Michaelis in the Michaelis/James combination, the QR code as taught by Basmajian.
A person having ordinary skill in the art would have been motivated to combine these features because it would allow a customer to immediately participate in a promotional offer and instantly redeem the associated promotional credit (Basmajian, [0006]).

As to Claims 2, 6, and 10, the Michaelis/James/Basmajian combination discloses as discussed above.  Michaelis further discloses before all steps set forth in claim 1, receiving at the coupon clearinghouse server a request for the digital coupon offer (“Where the mobile device 210 requests a personalized E-Coupon” [0082]), and in response, issuing the digital coupon offer and creating and storing the second merchant code at the coupon clearinghouse server (“E-Coupon Manager 212 may create a unique E-Coupon ID and associate…E-Coupon ID in its coupon database,” [0084] and [0086], see also “The E-Coupon Manager 212 may be a server including a processor and memory and configured to receive inquiries from mobile devices 210 and generate and store personalized E-Coupons in response to such inquiries,” [0062]).

As to Claims 3, 7, and 11, the Michaelis/James/Basmajian combination discloses as discussed above.  Michaelis further discloses the coupon offer being valid for a predetermined amount of time (“the coupon's validity period (i.e. earliest time of use and expiration date)” [0094]).

As to Claims 4, 8, and 12, the Michaelis/James/Basmajian combination discloses as discussed above.  Michaelis further discloses the coupon clearinghouse server encumbering the digital coupon offer (“Notified that the transaction was accepted and the coupon discount applied, the mobile device 210 may store a status value in the corresponding E-Coupon data record as being cancelled, redeemed or deleted from the mobile device 210 so that it is not be used again for other transactions. Similarly, if the E-Coupon Manager 212 receives the notification and stores the transaction completion status in the coupon database” [0123]).

Response to Arguments
Applicant’s arguments filed on November 15, 2022 have been fully considered and addressed below.
On pages 6-11 Applicant argues the 35 U.S.C. 101 rejections.  In light of the amendments to the claims, the Examiner is of the position that the claims integrate the abstract idea into a practical application of the abstract idea; thus, the rejections have been withdrawn.  Furthermore, it is noted that the Examiner agrees to the arguments to the extent that they reflect the Examiner’s position.  
On page 12 Applicant appears to argue that Michaelis doesn’t disclose the “in response to a user selecting…setting a validity period” because it doesn’t disclose assigning the validity period only after the user selects the offer.  However, Michaelis is not relied upon for that feature, James is.  As set forth in the rejection, James teaches setting of the validity period is in response to the user selecting the digital coupon offer (“the dynamic display is only presented during a period of time that begins with pressing of a "redeem" button by the user…” [0052], “Display of the dynamic visual indicator continues, as indicated by step 160, until completion of the time period for redemption, as indicated by step 170, at which time the dynamic display is either converted to a static display or caused to disappear as described above (step 180). The coupon or voucher is then deactivated or deleted from the portable device (step 190) and the coupon or voucher issuer optionally notified, thus ending the method illustrated in FIG. 2A. Once deactivate or deleted, the coupon or voucher can no longer be used” [0065]).
On page 13 Applicant argues Bone; however, Bone is no longer applied in the rejection.  Therefore, the argument is moot.

Conclusion
Applicant’s amendment filed on November 15, 2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3681                                                                                                                                                                                                        December 14, 2022

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681